Exhibit 10.2
Execution Version
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated January 14, 2010 (the
“Effective Date”), by and between Analog Devices, Inc., a Massachusetts
corporation (the “Corporation”), and Jerald G. Fishman (the “Executive”).
     WHEREAS, the Corporation and the Executive desire to amend and restate the
Employment Agreement dated as of November 14, 2005 between the Corporation and
Executive (the “Original Employment Agreement”), in order to extend the term of
Executive’s employment with the Corporation and make the other changes set forth
herein; and
     NOW THEREFORE, for valuable consideration, receipt of which is
acknowledged, the parties agree as follows:
1. Term of Agreement. The term of this Agreement shall commence as of the
Effective Date and, subject to earlier termination pursuant to Section 2.3 or 4,
expire on October 28, 2012 (the “Employment Period”).
2. Position and Duties.
     2.1. The Corporation hereby agrees to continue to employ Executive as Chief
Executive Officer of the Corporation during the Employment Period. Executive
shall report to the Board of Directors of the Corporation (the “Board”) and
shall have such authority, duties and responsibilities as shall be consistent
with those of the president and chief executive officer of a publicly traded
corporation.
     2.2. Executive hereby accepts such continued employment and agrees to
continue to undertake the duties and responsibilities set forth in Section 2.1.
Executive shall devote his full business time and attention to the business of
the Corporation during the Employment Period, provided, however, that Executive
may (i) serve on civic, educational, philanthropic or charitable boards or
committees, (ii) deliver lectures and fulfill speaking engagements and
(iii) serve on the boards and committees of other companies with the prior
approval of the Board.
3. Compensation.
     3.1. Base Salary. During the Employment Period, the Corporation shall pay
to Executive a base salary at an annual rate equal to $930,935 for each year of
the Employment Period, as adjusted below (“Base Salary”), payable in accordance
with the regular pay policy of the Corporation. During the Employment Period,
Base Salary may be increased, but not decreased, at the discretion of the Board
or the Compensation Committee thereof, provided that the Board or Compensation
Committee may decrease the Base Salary to the extent such decrease is consistent
with a salary reduction generally applicable to the executive officers of the
Corporation.
     3.2. Bonus. For each fiscal year during the Employment Period, Executive
shall be entitled to an annual bonus (the “Annual Bonus”) under the annual
performance bonus plan established by the Board or Compensation Committee of the
Board (the “Committee”) for the Corporation’s executive officers for the
applicable year (as it may be amended or modified from year to year, the “ADI
Bonus Plan”). The target annual bonus for Executive under the ADI

 



--------------------------------------------------------------------------------



 



Bonus Plan shall be 160% of his annual Base Salary for the applicable fiscal
year (the “Target Annual Bonus”). The specific performance objectives applicable
to the calculation of Executive’s Annual Bonus shall be established by the
Committee, in its sole discretion, and may vary from year to year, provided that
the performance objectives shall be reasonably achievable and shall be
consistent with the business objectives of the Corporation. Any Annual Bonus
payable under this provision shall be paid no later than 2 1/2 months after the
end of the later of (i) the calendar year in which it was earned or (ii) the
Corporation’s fiscal year in which it was earned.
     3.3. Additional Bonus. For each fiscal year during the Employment Period
commencing with the fiscal year that begins on October 31, 2010, Executive shall
be entitled to an additional annual bonus (the “Additional Bonus”), not to
exceed $5 million for any fiscal year, equal to two (2) times the Annual Bonus
paid to the Executive for such fiscal year. Such Additional Bonus shall be paid
at the same time(s) that payment(s) of the Annual Bonus are made to the
Executive under the ADI Bonus Plan. Any Additional Bonus payable under this
Section 3.3 shall be paid no later than 21/2 months after the end of the later
of (i) the calendar year in which it was earned or (ii) the Corporation’s fiscal
year in which it was earned.
     3.4. Welfare Benefit Plans, Etc. During the Employment Period, Executive
and/or Executive’s family, as the case may be, shall be eligible for
participation in and shall receive benefits under each welfare benefit, savings,
retirement and similar plan of the Corporation generally available to executives
of the Corporation, including, without limitation, all medical, prescription,
dental, disability, life, accidental death and travel accident insurance plan
and programs of the Corporation.
     3.5. Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in the performance of his duties hereunder, subject to the submission of such
written documentation as the Corporation may reasonably require in accordance
with its standard expense reimbursement practices and policies. Such
reimbursement must be made no later than the end of the calendar year following
the taxable year in which the expense is incurred, the expenses eligible for
reimbursement under this provision may not affect the amount of such expenses
eligible for reimbursement in any other taxable year, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.
     3.6. Vacation. During the Employment Period, Executive shall be entitled to
five weeks per fiscal year of paid vacation.
     3.7. RSU Grant. On January 15, 2010, the Corporation shall grant to
Executive, restricted stock units (the “RSUs”) for 160,000 shares of common
stock of the Corporation (“Common Stock”) as provided in the confirming
memorandum attached hereto as Exhibit A.
     3.8. Financial Planning and Other Expenses. During the Employment Period,
the Corporation shall pay to Executive such amount as necessary to reimburse
Executive, on an after-tax basis, for up to $50,000 of his documented expenses
incurred each fiscal year for financial, tax and estate planning services. Such
reimbursement must be made no later than the end of the calendar year following
the taxable year in which the expense is incurred, the expenses eligible for

2



--------------------------------------------------------------------------------



 



reimbursement under this provision may not affect the amount of such expenses
eligible for reimbursement in any other taxable year, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.
     3.9. Interest on Deferred Compensation. Pursuant to, and subject to the
terms and conditions of, the Long-Term Retention Agreement dated as of
October 22, 2007, as amended between Executive and the Company (the “2007
Retention Agreement”), on or before November 14, 2010 the Corporation may be
required to credit to Executive’s account in the Corporation’s Deferred
Compensation Plan, as it may be amended from time to time (the “DCP”), the
Retention Amount (as defined in the 2007 Retention Agreement), as adjusted for
any permitted distributions under Section 3(a) of the 2007 Retention Agreement
(the “DCP Account”). With respect to any portion of the DCP Account held in the
DCP as to which Executive has elected the money market investment option, the
Corporation shall, as soon as administratively practicable after the end of each
month, credit to Executive’s DCP Account as additional earnings thereon an
amount equal to the amount by which the interest actually earned on such portion
of the DCP Account during such month is less than the interest that would have
been earned thereon if invested at the mid-term applicable federal rate under
Section 1274(d) of the Internal Revenue Code (the “AFR”) as in effect for
October 2010 with respect to the balance of calendar 2010, for December 2010
with respect to calendar 2011, for December 2011 with respect to calendar 2012
and for December 2012 with respect to calendar 2013. Executive shall not change
his investment option for his DCP Account more than once per fiscal quarter. Any
amount so credited to Executive’s DCP Account pursuant to this Section 3.9 shall
only be paid to Executive at the same time and in the same manner as the
Retention Amount, provided that the Corporation may in accordance with, and to
the maximum extent permitted by Treasury Regulation Sections 1.409A-3(j)(4)(vi),
(vii) or (xi), and any amended or successor provision, pay from the DCP Account
to the Executive or the relevant taxing authority the amount of any tax
described in such Treasury Regulations imposed on the amounts credited to the
DCP Account pursuant to this Section 3.9 on or before the due date of such tax.
4. Termination. Executive’s employment under this Agreement shall terminate
under the following circumstances:
     4.1. Death or Disability. The Employment Period shall terminate
automatically upon Executive’s death. The Corporation may terminate the
Employment Period, after having established Executive’s Disability, by giving to
Executive written notice of its intention to terminate Executive’s employment.
In such a case, Executive’s employment with the Corporation shall terminate
effective on the 180th day after receipt of such notice (the “Disability
Effective Date”), provided that, within 180 days after such receipt, Executive
shall not have returned to full performance of Executive’s duties. For purposes
of this Agreement, “Disability” means personal injury, illness or other cause
which, after the expiration of not less than 180 days after its commencement,
renders Executive unable to perform his duties with substantially the same level
of quality as immediately prior to such incident and such disability is
determined to be total and permanent by a physician selected by the Corporation
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).
     4.2. With or Without Cause. The Corporation may terminate Executive’s
employment with or without “Cause.” The Employment Period shall immediately end
upon a termination by the

3



--------------------------------------------------------------------------------



 



Corporation with Cause. For purposes of this Agreement, “Cause” means (i) the
willful and continued failure of Executive to perform substantially his duties
with the Corporation (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties, (ii) the willful engaging by
Executive in gross and reckless negligence which materially and adversely
affects the Corporation’s business; (iii) Executive’s willful engaging in
conduct that is materially injurious to the Corporation; (iv) Executive’s
conviction (by a court of competent jurisdiction, not subject to further appeal)
of, or pleading guilty to, a felony, or (v) a material breach of any of
Executive’s obligations not to compete with the Corporation or to maintain the
confidentiality of its confidential and proprietary information.
     For purpose of this Section 4.2, no act or failure to act by Executive
shall be considered “willful” unless done or omitted to be done by Executive in
bad faith and without reasonable belief that Executive’s action or omission was
in the best interests of the Corporation. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until (a) in the
event of any Cause defined and clauses (i), (ii), (iii) and (v) above, a written
notice has been provided to the Executive by the Board specifically identifying
the Cause that is the basis for the Board’s determination and Executive has
failed to cure or remedy the action or omission so identified within a period of
30 days after Executive’s receipt of such notice (unless the action or omission
is of a nature that it cannot be cured or remedied), and (b) the Corporation has
delivered to Executive, along with the Notice of Termination for Cause, a copy
of a resolution duly adopted by the Board (excluding Executive if Executive is a
Board member) at a meeting of the Board called and held for such purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board an event set forth in clauses (i) to (v) above has occurred and
specifying the particulars thereof in detail. If the Board does not notify
Executive that any occurrence or event shall constitute “Cause” within sixty
(60) days following the Board’s first knowledge of such occurrence or event,
such occurrence or event shall not constitute Cause under this Agreement. Any
events, facts or circumstances known to the Board that have occurred prior to
the Effective Date, and any consequences thereof (whether before or after the
Effective Date), shall not constitute “Cause” under this Agreement.
     4.3. With or Without Good Reason. Executive’s employment may be terminated
by Executive with or without Good Reason. The Employment Period shall
immediately end upon a termination by Executive with or without Good Reason. For
purposes of this Agreement, “Good Reason” means:
          (i) (a) the assignment to Executive of any duties inconsistent in any
material respect with his position as Chief Executive Officer of the Corporation
or any other action by the Corporation that results in a material diminution in
his authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith that is
remedied by the Corporation properly after receipt of notice thereof given by
Executive to the Board, or (b) a material and adverse change in Executive’s
title or office (including his position as President and Chief Executive
Officer) with the Corporation;

4



--------------------------------------------------------------------------------



 



          (ii) any failure by the Corporation to comply in any material respect
with any of the provisions of Section 3 of this Agreement;
          (iii) the Corporation requiring Executive to be based at any office or
location more than 50 miles from Norwood, Massachusetts, or requiring Executive
to travel in the performance of his duties significantly more extensively than
the customary travel requirements of Executive as of the Effective Date;
          (iv) any purported termination by the Corporation of Executive’s
employment otherwise then as permitted by this Agreement, it being understood
that such purported termination shall not be effective for any purpose of this
Agreement; or
          (v) any failure by the Corporation to comply with and satisfy
Section 9.3 of this Agreement, including the failure of any successor to the
Corporation to expressly assume and agree to perform this Agreement with
Executive, to the full extent set forth in said Section 9.3;
Notwithstanding the foregoing, a termination by Executive with Good Reason shall
be effective only if, within 30 days following the delivery of a Notice of
Termination for Good Reason by Executive to the Corporation, the Corporation has
failed to cure the circumstances giving rise to Good Reason to the reasonable
satisfaction of Executive.
     4.4. Expiration of the Employment Period. Executive’s employment shall
terminate upon the expiration of the Employment Period.
     4.5. Notice of Termination. Any termination by the Corporation with or
without Cause or by Executive with or without Good Reason shall be communicated
by Notice of Termination to the other party hereto, given in accordance with
Section 10.5 of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
proposed termination date.
5. Obligations of the Corporation Upon Termination.
     5.1. Death. If Executive’s employment is terminated by reason of
Executive’s death, the Corporation shall:
          (i) pay to Executive’s surviving spouse or, if there is no surviving
spouse, his estate, within 30 days of the date of termination of employment, to
the extent not previously paid, Executive’s accrued Base Salary, and accrued
vacation pay, through the date of termination;
          (ii) pay to Executive’s surviving spouse or if there is no surviving
spouse his estate, the amount of the Annual Bonus and Additional Bonus, to the
extent not previously paid, that would have been paid to Executive under this
Agreement with respect to the period from the beginning of the fiscal year to
the end of the fiscal quarter in which termination occurs if Executive had
remained Chief Executive Officer of the Corporation through the end of such

5



--------------------------------------------------------------------------------



 



fiscal quarter, such amount to be paid at the same time that Executive would
have received such payment if he had remained Chief Executive Officer of the
Corporation, provided such amount shall be paid no later than 21/2 months after
the end of the later of (i) the calendar year in which the date of termination
occurs or (ii) the Corporation’s fiscal year in which the date of termination
occurs; and
          (iii) provide those death benefits to which Executive is entitled at
the date of Executive’s death under any death benefit plans, policies or
arrangements of the Corporation paid at the time provided for under such plans,
policies or arrangements.
     5.2. Disability. If Executive’s employment is terminated by reason of
Executive’s disability, the Corporation shall:
          (i) pay to Executive, within 30 days of the date of termination of
employment, to the extent not previously paid, Executive’s accrued Base Salary,
and accrued vacation pay, through the date of termination;
          (ii) pay to Executive the amount of the Annual Bonus and Additional
Bonus, to the extent not previously paid, that would have been paid to Executive
under this Agreement with respect to the period from the beginning of the fiscal
year to the end of the fiscal quarter in which termination occurs if Executive
had remained Chief Executive Officer of the Corporation through the end of such
fiscal quarter, such amount to be paid at the same time that Executive would
have received such payment if he had remained Chief Executive Officer of the
Corporation, provided such amount shall be paid no later than 21/2 months after
the end of the later of (i) the calendar year in which the date of termination
occurs or (ii) the Corporation’s fiscal year in which the date of termination
occurs; and
          (iii) provide those benefits to which Executive is then entitled under
any disability plan, policies or arrangements of the Corporation paid at the
time provided for under such plans, policies or arrangements.
     5.3. Cause or Without Good Reason. If Executive’s employment shall be
terminated (i) by the Corporation with Cause, or (ii) by Executive without Good
Reason, the Corporation shall pay Executive within 30 days of the date of
termination of employment his accrued Base Salary and any accrued vacation pay
through the date of termination and any Annual Bonus or Additional Bonus earned
with respect to a then completed fiscal quarter but not yet paid, and shall have
no further obligations to Executive under this Agreement. In any such event,
there shall be no acceleration of vesting of any outstanding options or RSUs
then held by Executive.
     5.4. Without Cause or With Good Reason. Subject to Section 10.9, if
Executive’s employment shall be terminated (i) by the Corporation without Cause
or (ii) by Executive with Good Reason:
          (i) the Corporation shall pay to Executive within 30 days of the date
of termination of employment, to the extent not previously paid, Executive’s
accrued Base Salary, and accrued vacation pay, through the date of termination;
          (ii) the Corporation shall pay to Executive, in a lump sum in cash:

6



--------------------------------------------------------------------------------



 



               (a) the amount of the Annual Bonus and Additional Bonus, to the
extent not previously paid, that would have been paid to Executive under this
Agreement with respect to the period from the beginning of the fiscal year to
the end of the fiscal quarter in which termination occurs if Executive had
remained Chief Executive Officer of the Corporation through the end of such
fiscal quarter, such amount to be paid at the same time that Executive would
have received such payment if he had remained Chief Executive Officer of the
Corporation, provided such amount shall be paid no later than 21/2 months after
the end of the later of (i) the calendar year in which the date of termination
occurs or (ii) the Corporation’s fiscal year in which the date of termination
occurs;
               (b) if termination occurs prior to the last quarter of fiscal
2012, within 30 days after the date of termination, the amount of Base Salary
and Annual Bonus that would have been paid to Executive under this Agreement if
Executive had remained Chief Executive Officer of the Corporation from the date
of termination to October 28, 2012 (such Annual Bonus to be calculated at the
target level of 160% of Base Salary, to commence with the first fiscal quarter
following the fiscal quarter in which termination occurs, and to assume a bonus
factor of one under the ADI Bonus Plan); and
               (c) within 30 days after the date of termination, an additional
amount equal to the sum of Executive’s then annual Base Salary and Target Annual
Bonus.
          (iii) the Corporation shall provide to Executive the medical and
dental benefits, available to Executive immediately prior to such termination
until October 28, 2012, with the Corporation paying the same percentage of the
cost of such benefits with respect to the Executive as prior to such
termination, such payments to be made each calendar month, or if the Corporation
determines it cannot reasonably provide such benefits until October 28, 2012,
then it will make a lump sum payment to the Executive within 60 days of the date
of termination equal to the Corporation’s good faith estimate of the Executive’s
cost of obtaining such benefits for the portion of the period during which such
benefits cannot be provided by the Corporation; and
          (iv) all unvested outstanding stock options to purchase, Common Stock
then held by Executive shall become fully vested and exercisable in full and all
unvested RSUs then held by Executive shall become fully vested and shall be
converted into Common Stock on such date of termination.
     5.5. Expiration of Employment Period. If Executive’s employment shall
terminate on October 28, 2012 upon expiration of the Employment Period,
Executive shall receive the payments and benefits set forth in Sections 5.4(i)
and 5.4(ii)(c) above, and all then unvested outstanding stock options to
purchase Common Stock held by Executive become fully vested and exercisable in
full.
6. Consulting.
     6.1. If Executive terminates his employment with the Corporation with Good
Reason pursuant to Section 4.3 of this Agreement, Executive shall make himself
available as a consultant for up to two days a week, for up to 12 months after
such termination, to perform such services as may be reasonably requested by the
Corporation after reasonable consultation with Executive and at a mutually
agreeable location.

7



--------------------------------------------------------------------------------



 



     6.2. If Executive’s employment with the Corporation terminates upon
expiration of the Employment Period pursuant to Section 4.4, and if and as long
as Executive is not serving as a member of the Board, Executive shall make
himself available as a consultant for up to one day a week, until January 15,
2013, to perform such services as may be reasonably requested by the Corporation
after reasonable consultation with Executive and at a mutually agreeable
location.
     6.3. Notwithstanding anything to the contrary in this Section 6, the
Executive and the Corporation agree that in no event will the Corporation
require, nor will the Executive perform, a level of consulting services that
would result in the Executive not having had a “separation from service” (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance issued thereunder (“Section 409A”)) from the Corporation and
its subsidiaries as of the date of termination of employment pursuant to
Section 4.3 or 4.4, as applicable.
     6.4. All reasonable and necessary business expenses incurred by the
Executive in the performance of consulting services requested by the Corporation
shall be promptly reimbursed by the Corporation in accordance with its standard
expense reimbursement policies applicable to independent contractors.
     6.5. Executive shall be entitled to no consideration for consulting
services performed under this Section 6, other than the payments and benefits
provided for under Sections 3.9 and 5 of this Agreement.
7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
(whether cash or equity based, or otherwise) or other plan or program provided
by the Corporation or any of its affiliated companies and for which Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the
Corporation or under COBRA. For avoidance of doubt, the measuring period for
COBRA continuation coverage under the Corporation’s medical and dental plans
shall be measured from the date of the Executive’s loss of coverage. Amounts
which are vested benefits or which Executive is otherwise entitled to receive
under any plan or program of the Corporation or any of its affiliated companies
at or subsequent to the date on which Executive’s employment is terminated shall
be payable in accordance with such plan or program. For avoidance of doubt, the
Executive shall be entitled to reimbursement after termination of employment for
any expenses described in Section 3.8 that were incurred prior to termination of
employment. Anything herein to the contrary notwithstanding, if Executive
becomes entitled to payments pursuant to Section 5 hereof, the Executive agrees
to waive payments under any severance plan or program of the Corporation, except
payments under the 1989 Retention Agreement to the extent they are permitted to
be made under Section 10.9 of this Agreement.
8. Noncompetition; Nondisclosure; Nonsolicitation.
     8.1. Executive hereby covenants and agrees that, during the period of
Executive’s employment with the Corporation and for two years thereafter (the
“Covenant Period”), he shall

8



--------------------------------------------------------------------------------



 



not, without the prior written consent of the Corporation, engage in Competition
(as defined below) with the Corporation. For purposes of this Agreement, if
Executive takes any of the following actions he shall be engaged in
“Competition”: engaging in or carrying on, directly or indirectly, any
enterprise, whether as an advisor, principal, agent, partner, officer, director,
employee, stockholder, associate or consultant to any person, partnership,
corporation or any other business entity, that is principally engaged in any
business operating within the United States of America, which is involved in
business activities which are the same as, similar to or in competition with the
principal business activities carried on by the Corporation, or being definitely
planned by the Corporation, at the time of the termination of the Executive’s
employment; provided, however, that “Competition” shall not include (i) the
passive ownership of securities in any public enterprise and exercise of rights
related thereto, so long as such securities represent no more than five percent
of the voting power of all securities of such enterprise, (ii) the indirect
ownership of securities through ownership of shares in a registered investment
company or (iii) providing services to, and/or owning an equity interest in, a
private equity or venture capital firm that holds an interest in any enterprise
that is in Competition (a “Portfolio Competitive Enterprise”), provided, in the
case of this clause (iii), that Executive does not provide any services
specifically with respect to any such Portfolio Competitive Enterprise or to any
such private equity or venture capital firm specifically with respect to a
Portfolio Competitive Enterprise.
     8.2. Executive shall not, without the Corporation’s prior written consent,
disclose or use any non-public confidential information of or relating to the
Corporation, whether disclosed to or learned by Executive during the course of
his employment or otherwise, so long as such information is not publicly known
or available, except for such disclosures as are required by law or in
connection with Executive’s performance of services to the Corporation
hereunder. Executive further agrees that he shall not make any statements at any
time that disparage the reputation of the Corporation or any of its affiliates.
For purposes of this Section 8, the term “affiliate” of the Corporation means
the Board, any and all Committees of the Board (the “Committees”) and any and
all individual members of either the Board or any of the Committees, in their
capacity as such, and any employee or officer of the Corporation.
     8.3. Executive hereby covenants and agrees that, during the Covenant
Period, he shall not: (A) attempt to influence, persuade or induce, or assist
any other person in so influencing, persuading or inducing, (i) any customer of
the Corporation to give up, or to not commence, a business relationship with the
Corporation and (ii) any employee of the Corporation to cease such employment,
or (B) hire, or assist any other person in hiring, any person who voluntarily
ceased being an employee of the Company within six months prior to such hiring.
     8.4. Executive agrees that all processes, technologies, designs and
inventions (“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during the Employment Period shall belong to the Corporation, provided
that such Inventions grew out of Executive’s work for the Corporation, are
related in any manner to the business (commercial or experimental) of the
Corporation or are conceived or made on the Corporation’s time or with the use
of the Corporation’s facilities or materials. Executive shall further:
(a) promptly disclose such Inventions to the Corporation; (b) assign to the
Corporation, without additional compensation, all patent and other rights to
such Inventions for the United States and foreign countries; (c) sign all papers
necessary to carry out the foregoing; and (d) give testimony in support of the
status of Executive as the inventor of

9



--------------------------------------------------------------------------------



 



such Inventions. Executive agrees that he will not assert any rights to any
Invention as having been made or acquired by him prior to the Effective Date,
except for Inventions, if any, disclosed to the Corporation in writing prior to
the Effective Date.
     8.5. Executive acknowledges and agrees that the remedy at law available to
the Corporation for breach of any of his obligations under Section 8 of this
Agreement would be inadequate, and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies which the Corporation may have at law, in equity or under
this Agreement, upon adequate proof of his violation of any provision of
Section 8 of this Agreement, the Corporation shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage.
     8.6. Executive acknowledges and agrees that the covenants set forth in
Section 8 of this Agreement are reasonable and valid in geographical and
temporal scope and in all other respects. If any of such covenants or such other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
     8.7. Executive understands that the provisions of Section 8 of this
Agreement may limit his ability to earn a livelihood in a business similar to
the business of the Corporation but he nevertheless agrees and hereby
acknowledges that (i) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the
Corporation, (ii) such provisions contain reasonable limitations as to time and
scope of activity to be restrained, (iii) such provisions are not harmful to the
general public, (iv) such provisions are not unduly burdensome to Executive, and
(v) the consideration provided hereunder is sufficient to compensate Executive
for the restrictions contained in Section 8 of this Agreement. In consideration
of the foregoing and in light of Executive’s education, skills and abilities,
Executive agrees that he shall not assert that, and it should not be considered
that, any provisions of Section 7 otherwise are void, voidable or unenforceable
or should be voided or held unenforceable or should be voided or held
unenforceable.
     8.8. If Executive violates any of the restrictions contained in Section 8
of this Agreement, the restrictive period shall not run in favor of the
Executive from the time of the commencement of any such violation until such
time as such violation shall be cured by the Executive to the satisfaction of
the Corporation.
9. Successors.
     9.1. This Agreement is personal to Executive and without the prior written
consent of the Corporation shall not be assignable by Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

10



--------------------------------------------------------------------------------



 



     9.2. This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors.
     9.3. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Agreement, “Corporation” shall mean
the Corporation as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
10. Miscellaneous.
     10.1. This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts without reference to principles of
conflict of laws. The parties hereto agree that exclusive jurisdiction of any
dispute regarding this Agreement shall be the state or federal courts located in
Boston, Massachusetts.
     10.2. In the event of any termination of Executive’s employment hereunder,
Executive shall be under no obligation to seek other employment or otherwise
mitigate the obligations of the Corporation under this Agreement, and there
shall be no offset against amounts due Executive under this Agreement on account
of amounts purportedly owing by Executive to the Corporation. Any amounts due to
Executive under this Agreement upon termination of employment are considered to
be reasonable by the Corporation and are not in the nature of a penalty.
     10.3. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.
     10.4. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
     10.5. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile or
nationally recognized overnight courier service, addressed as follows:
               If to Executive:
Jerald G. Fishman
c/o Analog Devices, Inc.
One Technology Way
Norwood, MA 02062
               If to the Corporation:
Analog Devices, Inc.
One Technology Way
Norwood, MA 02062
Attn: General Counsel

11



--------------------------------------------------------------------------------



 



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     10.6. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     10.7. Taxes.
          (i) Withholding Taxes. Subject to the last sentence of Section 3.9,
the Corporation may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
          (ii) Section 409A.
               (a) Subject to this Section 10.7, payments or benefits under
Section 5 shall begin only upon the date of the Executive’s “separation from
service” (determined as set forth below) which occurs on or after the
termination of the Executive’s employment. It is intended that each installment
of the payments and benefits provided or referenced under Sections 3.9 and 5 of
this Agreement shall be treated as a separate “payment” for purposes of
Section 409A. Neither the Corporation nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.
               (b) If, as of the date of the Executive’s “separation from
service” from the Corporation, the Executive is not a “specified employee”
(within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in this Agreement (or
other applicable agreement).
               (c) If, as of the date of the Executive’s “separation from
service” from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:
                    (1) Each installment of the payments and benefits due under
this Agreement (and other applicable agreements) that, in accordance with the
dates and terms set forth therein, will in all circumstances, regardless of when
the separation from service occurs, be paid within the period of time permitted
under Treasury Regulation Section 1.409A-1(b)(4) shall be treated as a
short-term deferral within the meaning of such Section to the maximum extent
possible;
                    (2) Each installment of the payments and benefits due under
this Agreement (and other applicable agreements) that is not described in this
Section 10.7(ii)(c)(1) above and that would, absent this subsection, be paid
within the six-month period following the Executive’s “separation from service”
from the Corporation shall not be paid until the date that is six months and one
day after such separation from service (or, if earlier, upon the Executive’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service,
along with interest on such amount from the date of separation from service to
the date of payment at the AFR for the month

12



--------------------------------------------------------------------------------



 



in which the separation from service occurs and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth in this
Agreement (or other applicable agreement); provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation Section 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service). Any
installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of your second taxable year following his taxable year in which the separation
from service occurs; and
                    (3) The determination of whether and when the Executive’s
separation from service from the Company has occurred shall be made in a manner
consistent with Treasury Regulation Section 1.409A-1(h).
     10.8. This Agreement contains the entire understanding of the Corporation
and Executive with respect to the subject matter hereof and supercedes all prior
agreements or commitments relating thereto, including without limitation the
Original Employment Agreement, but excluding the Employee Retention Agreement
dated January 16, 1989, as amended (the “1989 Retention Agreement”) and 2007
Retention Agreement, as amended, each of which shall remain in full force and
effect. All references in the 2007 Retention Agreement to the Employment
Agreement shall be deemed to be references to the Original Employment Agreement,
as restated hereby.
     10.9. The 1989 Retention Agreement shall remain in full force and effect,
subject to the following: (a) in the event of any termination of employment of
the Executive following a Change in Control (as defined in the 1989 Retention
Agreement) that gives rise to any payments or benefits under Section 5(c)(i),
(ii) and (iv) of the 1989 Retention Agreement that are greater than the
corresponding payments and benefits provided under Section 5.4 of this Agreement
(other than Section 5.4(iv)), the payments and benefits provided under
Section 5(c)(i), (ii) and/or (iv), as applicable, of the 1989 Retention
Agreement shall supercede and be in lieu of the corresponding payments and
benefits provided under Section 5.4 hereof (other than Section 5.4(iv)); (b) in
the event of any termination of employment of the Executive following a Change
of Control that gives rise to any payments or benefits under Section 5(c)(i),
(ii) and/or (iv), as applicable, of the 1989 Retention Agreement that are less
than the corresponding payments and benefits provided under Section 5.4 of this
Agreement (other than Section 5.4(iv)), the payments and benefits provided under
Section 5.4 of this Agreement shall supersede and be in lieu of the
corresponding payments and benefits provided under Section 5(c)(i), (ii) and/or
(iv), as applicable, of the 1989 Retention Agreement; and (c) Section 5(d) of
the 1989 Retention Agreement relating to Code Section 4999 shall be not be
applicable and deemed deleted in its entirety. It is understood that any
Additional Bonus shall not be considered a bonus for purposes of determining or
calculating any amounts payable to Executive under the 1989 Retention Agreement.
For clarity, under no circumstances shall Executive receive payments and
benefits under both Sections 5(c)(i), (ii) and (iv) of the 1989 Retention
Agreement and Section 5.4 (other than Section 5.4(iv)) of this Agreement.
     10.10. All payment obligations of the Corporation that arise prior to the
termination of this Agreement shall survive the termination of this Agreement.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Corporation
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

                              Jerald G. Fishman    
 
                ANALOG DEVICES, INC.    
 
           
 
  By:        
 
                Name: James A. Champy         Title: Chairman of Compensation
Committee    

[Signature Page to Amended and Restated Employment Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Execution Version
RESTRICTED STOCK UNIT
CONFIRMING MEMORANDUM GRANT
OF RESTRICTED STOCK UNITS
U.S. EMPLOYEES
Private &
Confidential
(Addressee Only)
2006 Stock Incentive Plan
Location: Norwood, MA
We are pleased to advise Jerald G. Fishman (the “Participant”) that Analog
Devices, Inc., a Massachusetts corporation (the “Company”), has granted to the
Participant Restricted Stock Units (“RSUs”) on the terms and conditions set
forth below (the “Award”). This Award is made pursuant to the Amended and
Restated Employment Agreement dated as of January 14, 2010 between the Company
and the Participant (as it may be amended from time to time, the “Employment
Agreement”).
     1. Restricted Stock Unit. This memorandum confirms that, subject to the
terms and conditions of the Analog Devices, Inc. 2006 Stock Incentive Plan (the
“Plan”), the Company has granted to the Participant, effective on the Date of
Grant set forth below, that number of RSUs set forth below:

             
 
  Date of Grant:   January 15, 2010
 
  Number of RSUs:   160,000    
 
  Vesting Schedule:        

      Vesting Date   Number of Vested RSUs       January 15, 2013   160,000

Subject to the terms set forth below, each one (1) RSU shall, if and when it
vests in accordance with this Award, automatically convert into one (1) share of
common stock, US$0.16 2/3 par value, of the Company (“Common Stock”) issuable as
provided below. The RSUs are subject to the vesting provisions set forth in
Section 2, the restrictions on transfer set forth in Section 3 and the right of
the Company to retain Shares (as defined below) pursuant to Section 7.
     2. Vesting and Conversion.
          (a) Subject to the terms of the Plan and this Award, the RSUs shall
vest in accordance with the schedule set forth in Section 1. For purposes of
this Award, RSUs that have not vested as of any particular time in accordance
with this Section 2(a) are referred to as “Unvested RSUs.” The shares of Common
Stock that are issuable upon the vesting and conversion of the RSUs are referred
to in this Award as “Shares.” As soon as administratively practicable after the
issuance of any Shares upon the vesting and conversion of RSUs, and subject to
the terms and conditions set forth herein, the Company shall deliver or cause to
be delivered evidence (which may include a book entry by the Company’s transfer
agent) of the Shares so issued in the name of the Participant to the brokerage
firm designated by the Company to maintain the brokerage account established for
the Participant. In no event shall the delivery of the Shares occur later than
ten (10) business days after the vesting and conversion of RSUs. Notwithstanding
the foregoing, the Company shall not be obligated to issue Shares to or in the
name of the Participant upon the vesting and conversion of any RSUs unless the
issuance of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.
          (b) Upon any termination of the Participant’s employment with the
Company by reason of (i) the termination by the Company without Cause pursuant
to Section 4.2 of the Employment Agreement or

Page 1 of 6



--------------------------------------------------------------------------------



 



(ii) termination by the Participant for Good Reason pursuant to Section 4.3 of
the Employment Agreement, all Unvested RSUs shall vest in full as of the date of
such termination.
          (c) If Participant’s employment with the Company terminates pursuant
to Section 4.4 of the Employment Agreement upon expiration of the Employment
Period (as defined in the Employment Agreement), all Unvested RSUs shall
continue to vest, and shall not terminate, as long as Executive remains a member
of the board of directors of the Company, or makes himself available to perform
consulting services pursuant to Section 6.2 of the Employment Agreement and
shall become vested in full and convert into Shares on January 15, 2013. If,
following the expiration of the Employment Agreement and prior to January 15,
2013, Participant’s services as both a consultant and director is terminated by
the Company without Cause (as defined in the Employment Agreement), or
terminates by reason of death or Disability (as defined in the Employment
Agreement), all Unvested RSUs shall vest in full as of the date of such
termination.
          (d) In the event the Participant’s employment with the Company is
terminated by reason of the Participant’s death, all Unvested RSUs shall vest in
full as of the date of the Participant’s death.
          (e) In the event the Participant’s employment with the Company
terminates by reason of Disability (as defined in the Employment Agreement), the
Unvested RSUs as of the date of the Participant’s termination shall vest in full
as of the date of the Participant’s termination of employment for Disability.
          (f) In the event the Participant’s employment with the Company is
terminated by the Participant (other than as set forth in Sections 2(b), (c),
(d) and (e) above or as otherwise provided in the Plan) or by the Company for
Cause pursuant to Section 4.2 of the Employment Agreement, then in each such
case, all of the Unvested RSUs as of the date of termination shall terminate and
be cancelled immediately and automatically and the Participant shall have no
further rights with respect to such Unvested RSUs.
          (g) Immediately prior to the effective date of a “Change in Control
Event” (as defined in the Plan), all Unvested RSUs shall vest in full.
          (h) For purposes of this Award, employment with the Company shall
include employment with any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company.
     3. Restrictions on Transfer.
          (a) The Participant shall not sell, assign, transfer, pledge or
otherwise encumber any RSUs, either voluntarily or by operation of law, except
by will or the laws of descent and distribution.
          (b) The Company shall not be required (i) to transfer on its books any
of the RSUs which have been transferred in violation of any of the provisions
set forth herein or (ii) to treat as the owner of such RSUs any transferee to
whom such RSUs have been transferred in violation of any of the provisions
contained herein.
     4. Not a Shareholder. The RSUs represent an unfunded, unsecured promise by
the Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.
     5. Provisions of the Plan. The RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at www.analog.com/employee
(from Signals home page, click Knowledge Centers, HR, Employee Stock Programs.
The related documents can be found in the right-hand column).
     6. Consideration. Any Shares that are issued and any cash payment that is
delivered, in either case upon settlement of the RSUs pursuant to this Award,
will be in consideration of the Participant’s entering into

Page 2 of 6



--------------------------------------------------------------------------------



 



employment with the Company and/or his continued employment with the Company,
which consideration is deemed sufficient.
     7. Withholding Taxes.
     (a) Regardless of any action the Company and the subsidiary that employs
the Participant takes with respect to any or all income tax (including U.S.
federal, state and local taxes and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant is and remains the Participant’s
responsibility, and that the Company and the subsidiary that employs the
Participant (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSUs, including
the grant of the RSUs, the vesting of the RSUs, the subsequent sale of any
Shares acquired pursuant to the RSUs and the receipt of any dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the RSUs
to reduce or eliminate the Participant’s liability for
Tax-Related Items. Notwithstanding the foregoing, the provisions of Section 3(b)
of the Participant’s Long-Term Retention Agreement with the Company, dated
October 22, 2007 shall remain in full force and effect.
     (b) Prior to the delivery of Shares upon the vesting of the RSUs, if any
taxing jurisdiction requires withholding of Tax-Related Items, the Company may
withhold a sufficient number of whole Shares otherwise issuable upon the vesting
of the RSUs that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the Shares. The cash equivalent of the Shares withheld will be used
to settle the obligation to withhold the Tax-Related Items (determined by
reference to the closing price of the Common Stock on the New York Stock
Exchange on the applicable vesting date). No fractional Shares will be withheld
or issued pursuant to the grant of the RSUs and the issuance of Shares
hereunder. Alternatively, the Company and the subsidiary that employs the
Participant may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant, with no withholding in Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares or through the
Participant’s salary or other amounts payable to the Participant, no Shares will
be issued upon vesting of the RSUs unless and until satisfactory arrangements
(as determined by the Compensation Committee of the Board of Directors) have
been made by the Participant with respect to the payment of any Tax-Related
Items which the Company and the subsidiary that employs the Participant
determines, in its sole discretion, must be withheld or collected with respect
to such RSUs. By accepting this grant of RSUs, the Participant expressly
consents to the withholding of Shares and/or cash as provided for hereunder. All
other Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are the Participant’s sole responsibility.
     8. Section 409A of the Code. It is intended that this Award shall be exempt
from the requirements of Section 409A of the code as a
“short-term deferral” under Treas. Reg. Sect. 1.409A-1(b)(4), and all provisions
of this Confirming Memorandum shall be construed and interpreted in a manner
consistent with this intention.
     9. Option of Company to Deliver Cash. Notwithstanding any of the other
provisions of this Award and except where otherwise prohibited under local law
or where cash settlement may present adverse tax consequences to the
Participant, at the time the RSUs vest, the Company may elect, in the sole
discretion of the Compensation Committee of the Board of Directors, to deliver
by wire transfer to the Participant in lieu of Shares an equivalent amount of
cash (determined by reference to the closing price of the Common Stock on the
New York Stock Exchange on the applicable vesting date). If the Company elects
to deliver cash to the Participant, the Company is authorized to retain such
amount as is sufficient in the opinion of the Company to satisfy the tax
withholding obligations of the Company pursuant to Section 7 herein.
     10. Data Privacy. The Company hereby notifies the Participant of the
following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the grant of the RSUs and
the Participant’s participation in the Plan, pursuant to applicable personal
data protection laws. The collection, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan, and the Participant’s
denial and/or objection to the collection, processing and transfer of personal
data may affect the Participant’s ability to participate in the Plan. As

Page 3 of 6



--------------------------------------------------------------------------------



 



such, the Participant voluntarily acknowledges, consents and agrees (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.
     The Company holds certain personal information about the Participant,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The data processing will
take place through electronic and non-electronic means according to logistics
and procedures strictly correlated to the purposes for which the Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.
     The Company will transfer Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere throughout the world. The Participant hereby
authorizes (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
     The Participant may, at any time, exercise the Participant’s rights
provided under applicable personal data protection laws, which may include the
right to (a) obtain confirmation as to the existence of the Data, (b) verify the
content, origin and accuracy of the Data, (c) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (d) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant’s participation
in the Plan. The Participant may seek to exercise these rights by contacting the
Participant’s local HR manager.
     11. Repatriation; Compliance with Laws. The Participant agrees, as a
condition of the grant of the RSUs, as applicable, to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the RSUs) in accordance with all foreign exchange rules and
regulations applicable to the Participant. In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its subsidiaries, as may be required to allow the Company and
its subsidiaries to comply with all laws, rules and regulations applicable to
the Participant. Finally, the Participant agrees to take any and all actions as
may be required to comply with the Participant’s personal legal and tax
obligations under all laws, rules and regulations applicable to the Participant.
     12. Miscellaneous.
          (a) No Rights to Employment. The grant of the RSUs shall not confer
upon the Participant any right to continue in the employ of the Company nor
limit in any way the right of the Company to terminate the Participant’s
employment at any time. The vesting of the RSUs pursuant to Section 2 hereof is
earned only by satisfaction of the performance conditions, if any, and
continuing service as an employee, director or consultant, as set forth in
Section 2.

Page 4 of 6



--------------------------------------------------------------------------------



 



           (b) Discretionary Nature. The Participant acknowledges and agrees
that the Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of the
RSUs under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of RSUs or any other award under the Plan or
other benefits in lieu thereof in the future. Future grants, if any, will be at
the sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of Shares subject to the grant, and the vesting
provisions. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.
          (c) Exclusion from Termination Indemnities and Other Benefits. The
Participant’s participation in the Plan is voluntary. The value of the RSUs and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of the Participant’s employment with the Company (and the
Participant’s employment contract, if any). Any grant under the Plan, including
the grant of the RSUs, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.
          (d) Severability. The invalidity or unenforceability of any provision
of this Award shall not affect the validity or enforceability of any other
provision of this Award, and each other provision of this Award shall be
severable and enforceable to the extent permitted by law.
          (e) Waiver. Any provision for the benefit of the Company contained in
this Award may be waived, either generally or in any particular instance, by the
Compensation Committee of the Board of Directors of the Company.
          (f) Binding Effect. This Award shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this Award.
          (g) Notice. Each notice relating to this Award shall be in writing
(which shall include electronic form) and delivered in person, electronically or
by first class mail, postage prepaid, to the address as hereinafter provided.
Each notice shall be deemed to have been given on the date it is received. Each
notice to the Company shall be addressed to it at its offices at Analog Devices,
Inc., One Technology Way, Norwood, Massachusetts, 02062, Attention: Chief
Financial Officer. Each notice to the Participant shall be addressed to the
Participant at the Participant’s last known mailing or email address, as
applicable, on the records of the Company.
          (h) Pronouns. Whenever the context may require, any pronouns used in
this Award shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
          (i) Entire Agreement. This Award and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.
          (j) Governing Law. This Award shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.
          (k) Interpretation. The interpretation and construction of any terms
or conditions of this Award or the Plan, or other matters related to the Plan,
by the Compensation Committee of the Board of Directors of the Company shall be
final and conclusive.
          (l) Participant’s Acceptance. The Participant is urged to read this
Award carefully and to consult with his or her own legal counsel regarding the
terms and consequences of this Award and the legal and binding effect of this
Award. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan.

Page 5 of 6



--------------------------------------------------------------------------------



 



          (m) Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs or other awards granted to
the Participant under the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
          (n) English Language. The Participant acknowledges and agrees that it
is the Participant’s express intent that this Confirming Memorandum, the Plan
and all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the RSUs, be drawn up in English. If the Participant has
received this Confirming Memorandum, the Plan or any other documents related to
the RSUs translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version shall control.
          (o) Addendum. Notwithstanding any provisions herein to the contrary,
if the Participant transfers the Participant’s residence and/or employment to a
country other than the United States, the RSUs shall be subject to any special
terms and conditions for such country as may be set forth in an addendum to this
Confirming Memorandum (the “Addendum”), which terms and conditions will apply to
the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Any Addendum shall constitute part of this Confirming Memorandum.
          (p) Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs, and
the Participant’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
          (q) Private Placement. The Company has submitted filings in the United
States in connection with the stock incentive plan under which this Award was
made. The Company has not submitted any registration statement, prospectus or
other filings with other local securities authorities (unless otherwise required
under such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.
          (r) Changes in Capitalization. In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any non-cash distribution to holders of Common Stock, the number of
RSUs, and Shares issuable upon vesting and conversion thereof, shall be
appropriately adjusted in such manner as shall be determined by the Compensation
Committee of the Board of Directors of the Company.
          (s) Amendment. This Award may be amended or modified only by a written
instrument executed by both the Company and the Participant.
*     *     *     *     *

                 
 
  Ray Stata       Jerald G. Fishman    
 
  Chairman of the Board       President & Chief Executive Officer    

Page 6 of 6